DETAILED ACTION
1.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-35 are presented for examination.
Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: page 5, par. [0013], Fig. 1, the reference characters 102 (DERs) is not label in the drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d) (1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 19 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "minimize" in claims 8, and “minimum off time” in claims 9, “proximate” in claims 19 and 35 are a relative term which renders the claim indefinite.  The term “minimize" , “minimum off time” and  “proximate” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1- 9, 11-18, 20-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frolik et al. (US 2015/0380936) in view of Wenzel et al. (US 2017/0104332).
Regarding claims 1 and 20, Frolik discloses a power grid (90) with PEM coordinator (aggregator 12), receiving a reference signal from the power grid (Fig. 1, [0058], the aggregator 12 receive the availability of electrical power from the electrical power source 90); and
determining, according to the filtered reference signal, whether to grant or deny permission to a plurality of distributed energy resources (DERs) in communication with the PEM coordinator  ([0056], an aggregator in electrical communication with an electrical distribution network) to draw packets of power from or discharge packets of power to the power grid (0057]-[0068], The aggregator 12 receives each request for a power packet from the one or more nodes 20 and determines whether to grant or deny each request. The aggregator 12 determines to grant or deny node 20 requests based on at least availability of electrical power from the electrical power source 90 so that power can determining a best available power source from the plurality of power sources based at least in part upon information contained in the power request message and initiating the transmission of a power packet in at least partial satisfaction of the power request message). 
Frolik fails to disclose filtering the reference signal to create a filtered reference signal, and  filtering parameters the received form the electrical grid 812); and granting or denying permission to the DERs to draw or discharge power packets.
Wenzel discloses filtering the reference signal to create a filtered reference signal (Fig.3, Fig. 8, [0071], [0144], filtering parameters the received form the electrical grid 812); and granting or denying permission to the DERs to draw or discharge power packets ([0186], Process 700 is shown to include using the battery power setpoints to control an amount of power charged or discharged from the battery (step 710). The power inverter may use the battery power setpoints to an amount of power 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Frolik and Wenzel before them, to modify receiving the power levels in the system using power grid signal.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would allow for easily adapted to reduce the bandwidth required for communications between the power grid and electric vehicles. This may make smart-charging more feasibly within the context of low bandwidth and high-latency communications systems that are common in current advanced metering infrastructure systems, [0016].
Regarding claims 2 and 21, Wenzel discloses the filtering includes applying at least one of a low-pass filter to the reference signal so that a rate of change of the filtered reference signal is less than a rate of change of the reference signal  (Fig. 3-Fig. 8),  or a high-pass filter to the reference signal so that a rate of change of the filtered reference signal is greater than a rate of change of the reference signal ([0008], [0044], [0071]-[0072],  using a low pass filter, ramp rate control requires the use of an energy source that allows for offsetting ramp rates by either supplying additional power to the grid or consuming more power from the grid).
Regarding claims 3 and 22, Wenzel discloses the filtering includes applying a low-pass filter after a power shortage period to limit a rate of increase in power packet consumption by the DERs to prevent synchronization of the DERs ([0069], [0193],    Low-pass filters can be applied to allow the fundamental component of the waveform to pass to the output while limiting the passage of the harmonic components).

Regarding claims 5 and 24, Wenzel discloses the filtering further comprises: receiving or determining an estimate of an aggregate need for energy (NFE) of the DERs (0077], Load/rate predictor to predict the electric load of campus 102) ; and determining the filtered reference signal according to the NFE ([0079], load/rate predictor 310 uses a deterministic plus stochastic model trained from historical load data to predict); wherein the NFE is at least one of a measure of an aggregate amount of energy currently stored by the DERs and a prediction of a future need for energy by the DERs ([0078], load/rate predictor 310 receives a measured electric load and/or previous measured load data from campus 102. For example, load/rate predictor 310 is shown receiving a campus power signal from campus 102. The campus power signal may indicate the measured electric load of campus 102).  
Regarding claims 6 and 25, Frolik discloses  the filtering includes applying a finite impulse response filter ([0057], The aggregator 12 is configured to provide electrical power from the electrical power source 90 as a plurality of discrete power packets each power packet having a finite duration). 
Regarding claims 7 and 26, Wenzel discloses the DERs (power inverter 106) are configured to independently determine, according to a request probability profile, whether to request to draw packets of power from or discharge packets of power to the power grid ([0045], [0055], Power inverter 106 may use the power setpoints to control the amount of power provided to POI 110 or drawn from POI 110. For example, power inverter 106 may be configured to draw power from POI 110 and store the power in battery 108 in response to receiving a negative power setpoint from controller 112).

Regarding claim 9, Frolik discloses the PEM control parameter is at least one of a control epoch length transmit the transmission corresponds to the PEV requesting a packet of charge for a finite length of time), a communication epoch length (Fig. 7, communication the epoch length), and a minimum off time between control epochs (Fig. 8A-C, During off-peak hours, the automatons sit in the lower state); the method further comprising transmitting the randomized PEM control parameter to the DERs ([0072], [0078], [0082], Fig. 7-8,  the status of each PEV status over the day, with white bands showing the randomly scattered 15-minute periods, during which each vehicle was charging).
Regarding claims 11 and 27, Frolik discloses determining, with a virtual battery model, an aggregate need for energy of a plurality of distributed energy resources in communication with the coordinator (Fig. 5, Fig. 22,23,  [0066], the state of the power need and request determined at power distribution network  by communicate with a aggregator 12, the aggregator 12 may provide a power packet by authorizing or otherwise instructing a node 20 to use power and the node 20 will utilize power from the power grid).
Frolik not specifically discloses receiving, from a grid operator, a power grid reference signal; determining, from the NFE and the power grid reference signal, whether to grant or deny requests from the DERs to receive or discharge power packets.
However, Wenzel discloses receiving, from a grid operator, a power grid reference signal ([0045], A facility participating in a frequency regulation program are receive a regulation signal from a utility or other entity responsible for regulating the frequency of the energy grid); determining, from the NFE and the power grid reference signal, whether to grant or deny requests from the DERs to receive or 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Frolik and Wenzel before them, to modify receiving the power levels in the system using power grid signal.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would allow for easily adapted to reduce the bandwidth required for communications between the power grid and electric vehicles. This may make smart-charging more feasibly within the context of low bandwidth and high-latency communications systems that are common in current advanced metering infrastructure systems.

Regarding claims 12 and 28, Wenzel discloses the NFE is at least one of a measure of an aggregate amount of energy currently stored by the DERs and a prediction of a future need for energy by the DERs ([0078], [0082], [0155], Fig. 1, Fig. 3, load/rate predictor 310 receives a measured electric load and/or previous measured load data from building power signal and use a history of past and current values for the regulation signal to predict future values of the regulation signal).
Regarding claims 13 and 29, Wenzel discloses the power grid reference signal is at least one of an automatic generation control signal, a spinning reserves dispatch signal, or an inverse of wholesale energy prices ([0008], Fig. 1, Fig. 3, the controller is configured to generate the frequency regulation power setpoints signal of the energy grid).  
Regarding claims 14 and 30, Frolik and Wenzel, in combination discloses, 
Wenzel discloses receiving, from the grid operator, a directional prediction of the power grid reference signal (0045], [0051], [0082],[0084],  energy market predicator 316 is predicate the values of one or more variables that can be used to estimate frequency response, power grid signal (signal 

Regarding claims 15 and 31, Frolik and Wenzel, in combination, disclose, 
Wenzel discloses  the PEM control signal instructs the plurality of DERs to shift to a higher or lower request probability profile (high level control and low level controller Fig. 4 and 5); and Frolik discloses  the request probability profile defining a probability a corresponding DER will request a power packet during a communication epoch time interval ([0060], Fig. 7 and 8, requesting power from a distribution network determining 203 the current request state is configured to request power packets during time intervals, each an epoch).  
Regarding claims 16 and 32, Frolik discloses the request probability profile defines a probability a DER will request a power packet during a communication epoch time interval as a function of a locally- sensed condition of the DER (0056], [0060], Fig. 7, Each request station of the plurality of request stations (e.g., PEV charging stations, air conditioners, pool heaters, etc.) is configured to request power packets during time intervals, each an epoch).  
Regarding claims 17 and 33, Frolik discloses the locally-sensed condition is a temperature or state of charge of the DER ([0062], [0064], the sensor 14 provided the signal such as temperature, weather, current load to the aggregator 12).   
Regarding claims 18 and 34, Frolik discloses the PEM control signal instructs DERs with a locally-sensed condition that exceeds a threshold to transition to a standby mode and not request power 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Allowable Subject Matter
5.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claims 19 and 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grebel et al. (US 2015/0142198 related to methods and apparatus for packetized energy distribution are provided. A data and power delivery network, called a digital grid, is provided to facilitate delivery of power upon request. 

Eaves (US 2016/0134331) related to the power control element includes (i) a power conditioning circuit electrically coupled with the electrical power source and (ii) element controller circuitry electrically coupled with the power conditioning circuit and configured to control and receive feedback from the power conditioning circuit, to receive a communication/synchronization signal, and to output digital power under packet energy transfer protocol.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119